UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7614


WILLIAM CARSON WILES,

                  Petitioner - Appellant,

             v.

JEFFREY N. DILLMAN, Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:07-cv-00402-SGW-MFU)


Submitted:    December 16, 2008             Decided:   December 24, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Carson Wiles, Appellant Pro Se. Robert H. Anderson, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William      Carson      Wiles       seeks    to        appeal   the    district

court’s    order    denying    relief       on    his     28    U.S.C.       § 2254    (2000)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                              See 28 U.S.C.

§ 2253(c)(1) (2000).          A certificate of appealability will not

issue     absent    “a   substantial         showing           of     the    denial    of     a

constitutional      right.”          28    U.S.C.        § 2253(c)(2)          (2000).        A

prisoner     satisfies        this        standard        by        demonstrating          that

reasonable    jurists       would     find       that     any        assessment       of     the

constitutional      claims    by     the     district      court        is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                    We

have independently reviewed the record and conclude that Wiles

has not made the requisite showing.                        Accordingly, we deny a

certificate    of     appealability          and     dismiss          the    appeal.          We

dispense     with    oral     argument       because           the     facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                   DISMISSED



                                             2